ORDER
AARON D. DENKER of MT. LAUREL, who was admitted to the bar of this State in 1976, having pleaded guilty to a Federal Information charging him with money laundering, in violation 18 U.S.C.A 1956(a)(3), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), AARON D. DENKER is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that AARON D. DENKER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that AARON D. DENKER comply with Rule 1:20-20 dealing with suspended attorneys.